DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2010 015 614 U1 in view of Wilson [Pat. No. 5,713,267] and Deaton [Pat. No. 4,076,008].
DE 20 2010 015 614 U1 teaches a cooking apparatus comprising a cylindrical cooking chamber with a grate (Figure 4, #3, 3.5, 3.6), a firebox on a first end of the cooking chamber (Figure 1-2, #2), an exhaust opening at a second end of the cooking chamber (Figure, 1-2, #4), plural selectively installable baffles which direct smoke away from the firebox and below the grate (Figure 2, #3.8, 3.6; paragraph 0024), and the smoke flowing out through the exhaust opening when it is open (Figure 2, dashed line).
DE 20 2010 015 614 U1 does not explicitly recite an exhaust opening at the first end, first and second exhaust controls, and the smoke flowing back toward the first exhaust opening when it is open (claim 12). 
Deaton teaches a cooking apparatus comprising a cylindrical cooking chamber with a grate (Figure 1-2, #12, 30), a firebox at a first end (Figure 1-2, #32), an exhaust opening at the first end and above the firebox (Figure 1-2, #46), a first exhaust control for opening and closing the exhaust opening (Figure 1-2, #48), a baffle below the grate (Figure 1-2, #22), the smoke flowing around the baffle and back toward the exhaust opening (Figure 2, arrows).
Wilson teaches a cooking apparatus comprising a cooking chamber with cooking grates (Figure 3, #16, 18, 20), a firebox at a first end (Figure 3, #50), a baffle which directs smoke below the grates (Figure 3, #22), first and second exhaust openings at first and second ends (Figure 3, #67A-B), and first and second exhaust controls for opening and closing the exhaust openings (Figure 3, #68A-B; column 3, line 60 to column 4, line 6).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed dual exhaust openings and exhaust controls into the invention of DE 20 2010 015 614 U1, in view of Deaton and Wilson, since all are directed to cooking devices, since DE 20 2010 015 614 U1 already included an exhaust opening at a second end of the cooking chamber (Figure, 1-2, #4) and the smoke flowing out through the exhaust opening when it is open (Figure 2, dashed line), since cooking systems commonly included an exhaust opening at the first end and above the firebox (Figure 1-2, #46), a first exhaust control for opening and closing the exhaust opening (Figure 1-2, #48), and the smoke flowing around the baffle and back toward the exhaust opening (Figure 2, arrows) as shown by Deaton; since cooking systems also commonly included first and second exhaust openings at first and second ends (Figure 3, #67A-B) and first and second exhaust controls for opening and closing the exhaust openings (Figure 3, #68A-B; column 3, line 60 to column 4, line 6) as shown by Wilson, since dual exhaust openings and controls would have enabled greater control over the amount of smoke and heat which reached the food of DE 20 2010 015 614 U1, and since the claimed features would have enabled the cooking of a greater variety of food types, size, and degree of cooking in the system of DE 20 2010 015 614 U1 which would have provided increased consumer appeal.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2010 015 614 U1, in view of Deaton and Wilson, as applied above, and further in view of Biggs [Pat. No. 4,750,469].
DE 20 2010 015 614 U1, Deaton, and Wilson teach the above mentioned components. DE 20 2010 015 614 U1 does not explicitly recite louvres which direct smoke toward the grate (claim 16). Biggs teaches a cooking device comprising a cooking chamber with grate/grill (column 1, lines 46-51), and baffles with louvres to control and adjust the heating (Figure 1, #2-3; column 2, lines 7-27). It would have been obvious to one of ordinary skill in the art to incorporate the claimed louvres into the invention of DE 20 2010 015 614 U1, in view of Biggs, since both are directed to cooking systems, since DE 20 2010 015 614 U1 already included plural baffles located below the grate, since cooking systems commonly includes a plurality of louvres for controlling heating conditions (Figure 1, #2-3) as shown by Biggs, and since the use of movable louvres would have provided flexibility in choosing which areas of the grate in the system of DE 20 2010 015 614 U1 which will receive increased or decreased amounts of heat for cooking.
Claims 1, 4, 7-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2010 015 614 U1, in view of Deaton and Wilson, as applied above, and further in view of Maxwell [Pat. No. 3,098,428].
DE 20 2010 015 614 U1, Deaton, and Wilson teach the abovementioned components. DE 20 2010 015 614 U1 also taught baffles which inherently included front, rear, right, and left portions. DE 20 2010 015 614 U1 does not explicitly recite the baffles affixed to the cooking grate (claim 1), a drainage opening (claim 4), square baffles (claim 7), dished baffles with a sloped floor to a side drain opening (claim 8), a planar surface and suspended wall (claim 10), a dish shape (claim 14), and a slope toward a drain opening and away from the firebox (claim 15). Maxwell teaches a cooking apparatus comprising a cooking chamber with grate (Figure 2-3, #29), a firebox (Figure 2-3, #22), a baffle below and attached to the grate (Figure 2-3, #31), the baffle having a dish shape with a sloped floor toward a drain opening and collection vessel (Figure 2-3, #31, 34-35). It would have been obvious to one of ordinary skill in the art to incorporate the claimed baffle structures and features into the invention of DE 20 2010 015 614 U1, in view of Biggs, since both are directed to cooking systems, since DE 20 2010 015 614 U1 already included plural selectively installable baffles which direct smoke away from the firebox and below the grate (Figure 2, #3.8, 3.6; paragraph 0024), since cooking systems commonly included a baffle below and attached to the grate (Figure 2-3, #31), the baffle having a dish shape with a sloped floor toward a drain opening and collection vessel (Figure 2-3, #31, 34-35) as shown by Maxwell, since combining the functions of a baffle and drain pan in a single structure would have provided greater utility in the system of DE 20 2010 015 614 U1 while also reducing the volume needed for the cooking chamber, since attaching the baffles to the grate would have eliminated the need for a second set of supports and thus provided simpler and less expensive construction of the system of DE 20 2010 015614U1, and since a square shape baffle would have been used during the course of normal experimentation and optimization in the system of DE 20 2010 015 614 U1 due to factors such as the size and shape of the grill and grate. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2010 015 614 U1, in view of Deaton, Maxwel, and Wilson, as applied above, and further in view of Biggs [Pat. No. 4,750,469].
DE 20 2010 015 614 U1, Deaton, Maxwell, and Wilson teach the above mentioned components. DE 20 2010 015 614 U1 does not explicitly recite louvres which direct smoke toward the grate (claim 5-6). Biggs teaches a cooking device comprising a cooking chamber with grate/grill (column 1, lines 46-51), and baffles with louvres to control and adjust the heating (Figure 1, #2-3; column 2, lines 7-27). It would have been obvious to one of ordinary skill in the art to incorporate the claimed louvres into the invention of DE 20 2010 015 614 U1, in view of Biggs, since both are directed to cooking systems, since DE 20 2010 015 614 U1 already included plural baffles located below the grate, since cooking systems commonly includes a plurality of louvres for controlling heating conditions (Figure 1, #2-3) as shown by Biggs, and since the use of movable louvres would have provided flexibility in the system of DE 20 2010 015 614 U1 in choosing which areas of the grate will receive increased or decreased amounts of heat for cooking.
Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.
Applicant argues that DE 20 2010 015 614 U1 permits the smoke to travel between the baffles rather than around all of them. However, these are apparatus claims, rather than method claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Also, it is noted that the features upon which applicant relies (i.e., exclusion of smoke passing between baffles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regardless, DE 20 2010 015 614 U1 positively teaches the smoke passing beyond the baffles before rising and exiting through the exhaust (Figure 2).
Applicant argues that DE 20 2010 015 614 U1 did not disclose a second exhaust opening at the first end. However, Deaton teaches a cooking apparatus comprising a cylindrical cooking chamber with a grate (Figure 1-2, #12, 30), a firebox at a first end (Figure 1-2, #32), an exhaust opening at the first end and above the firebox (Figure 1-2, #46), a first exhaust control for opening and closing the exhaust opening (Figure 1-2, #48), a baffle below the grate (Figure 1-2, #22), the smoke flowing around the baffle and back toward the exhaust opening (Figure 2, arrows). Wilson teaches a cooking apparatus comprising a cooking chamber with cooking grates (Figure 3, #16, 18, 20), a firebox at a first end (Figure 3, #50), a baffle which directs smoke below the grates (Figure 3, #22), first and second exhaust openings at first and second ends (Figure 3, #67A-B), and first and second exhaust controls for opening and closing the exhaust openings (Figure 3, #68A-B; column 3, line 60 to column 4, line 6).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed dual exhaust openings and exhaust controls into the invention of DE 20 2010 015 614 U1, in view of Deaton and Wilson, since all are directed to cooking devices, since DE 20 2010 015 614 U1 already included an exhaust opening at a second end of the cooking chamber (Figure, 1-2, #4) and the smoke flowing out through the exhaust opening when it is open (Figure 2, dashed line), since cooking systems commonly included an exhaust opening at the first end and above the firebox (Figure 1-2, #46), a first exhaust control for opening and closing the exhaust opening (Figure 1-2, #48), and the smoke flowing around the baffle and back toward the exhaust opening (Figure 2, arrows) as shown by Deaton; since cooking systems also commonly included first and second exhaust openings at first and second ends (Figure 3, #67A-B) and first and second exhaust controls for opening and closing the exhaust openings (Figure 3, #68A-B; column 3, line 60 to column 4, line 6) as shown by Wilson, since dual exhaust openings and controls would have enabled greater control over the amount of smoke and heat which reached the food of DE 20 2010 015 614 U1, and since the claimed features would have enabled the cooking of a greater variety of food types, size, and degree of cooking in the system of DE 20 2010 015 614 U1 which would have provided increased consumer appeal.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the references do not disclose baffles affixed to the cooking grate from below. However, Maxwell teaches a cooking apparatus comprising a cooking chamber with grate (Figure 2-3, #29), a firebox (Figure 2-3, #22), a baffle below and attached to the grate (Figure 2-3, #31), the baffle having a dish shape with a sloped floor toward a drain opening and collection vessel (Figure 2-3, #31, 34-35). It would have been obvious to one of ordinary skill in the art to incorporate the claimed baffle structures and features into the invention of DE 20 2010 015 614 U1, in view of Biggs, since both are directed to cooking systems, since DE 20 2010 015 614 U1 already included plural selectively installable baffles which direct smoke away from the firebox and below the grate (Figure 2, #3.8, 3.6; paragraph 0024), since cooking systems commonly included a baffle below and attached to the grate (Figure 2-3, #31), the baffle having a dish shape with a sloped floor toward a drain opening and collection vessel (Figure 2-3, #31, 34-35) as shown by Maxwell, since combining the functions of a baffle and drain pan in a single structure would have provided greater utility in the system of DE 20 2010 015 614 U1 while also reducing the volume needed for the cooking chamber, since attaching the baffles to the grate would have eliminated the need for a second set of supports and thus provided simpler and less expensive construction of the system of DE 20 2010 015614U1, and since a square shape baffle would have been used during the course of normal experimentation and optimization in the system of DE 20 2010 015 614 U1 due to factors such as the size and shape of the grill and grate. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular type of attachment between the grate and baffles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792